Martin, J,
delivered the opinion of the court. The defendants and appellants assign as an error apparent on the face of the record: 1
When the action is on ¿ con. tract >of the wife <ium sola, the husband can only be -brought into court to aid the her de' ,
That judgment is rendered against them J ° . jointly, when it ought to have been against the wife, and to be paid out of her separate «state.
. . ,. The action is on a contrract of the wue aum , sola, and the husband could only be brought ..... „ here to aid the wife in her defence.
But the appellees counsel has urged that “the husband made no such points in the inferior courts, as contended for by his counsel here. He joined his wife generally in the defence, and actually sets up a plea in compensation of a debt due to himself which was in part, actually allowed.”
We are of opinion that this defence cannot be sustained, the wife alone was a party to the contract sued on; the husband nevermade himself so.
It is therefere ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed as far as it concerns the husband, and affirmed as faff as it concerns the wife.